DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by amending claim 1 to include the allowable subject matter from claim 10 and by amending allowable claim 13 to make it independent.  References Lyons U.S. Pub. No. 2020/0020024, Donalds U.S. Pub. No. 2018/0032682, Dullen U.S. Pub. No. 2016/0198996, Walzel WO 2018/082782 A1, Kozaki U.S. Pub. No. 2019/0318504 and Finlayson et al. U.S. Pub. No. 2006/0119601, Hu et a. U.S. Pub. No. 2020/0043242, Fish et al. U.S. Pub. No. 2018/0226158, Slavin et al. U.S. Patent No. 8,810,657 and Knotts U.S. Pub. No. 2016/0323324.  However, none of the prior art teaches or suggests:  
from claim 1 – “displaying a second augmented image in place of displaying the first augmented image upon receiving an input activating a first image link, the second augmented image comprising a third image associated with the first fiducial marker and a fourth image associated with the second fiducial marker; displaying a third augmented image in place of displaying the first augmented image upon receiving a second input activating a second image link, the third augmented image comprising a fifth image associated with the first 
from claim 13 – “wherein the step of determining the active face for each point in time using the coordinate data set and the parameter indicative of the patient focusing attention on one of the first image and the second image, wherein the parameter is one or more of determining which of the first face and the second face are oriented more upright compared to the other, determining which of the first face and the second face has a larger screen area, and determining which of the first face and the second face has received a touch input.”  Claims 14-24 depend from claim 13 and include all of the limitations of claim 13.  
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 9/20/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612